Citation Nr: 1400159	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Fall, South Dakota


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Sioux Falls, South Dakota.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance.

The appeal is REMANDED to the Sioux Falls, South Dakota VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that she uses medication (creams, zinc oxide) that damages her clothing and that she has an implanted prosthetic device (InterStim, a bladder stimulator) that causes irreparable damage to her clothing.  

The Veteran's service-connected disabilities include impaired bladder control associated with transverse myelitis with impaired bowel control (rated 60 percent since June 2009), transverse myelitis with impaired bowel control (rated 60 percent since March 2010), and gastroparesis associated with transverse myelitis with impaired bowel control (rated 30 percent since March 2010).  In September 2012 the VAMC notified the Veteran that since the record did not show she met the requirements of the law for the benefit, a clothing allowance may not be paid.  

The law provides for payment of an annual clothing allowance of $716 per year for a Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162.  

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum, as specified in this paragraph.  (1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or (2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a).  

The evidence shows that in 2009 the Veteran underwent procedures to implant an InterStim II generator (or bladder stimulator), which was implanted for assistance due to the service-connected impaired bladder disability.  It was noted in medical reports subsequent to the 2009 implant that the Veteran continued to have problems with incontinence.  In a September 2012 statement in support of her claim, she stated that diarrhea and urine leakage had damaged her clothes; and if she had kept track of all the clothing she has had to throw away in the bathroom over the past 36 years, it would amount to thousands of dollars.  She stated that she cannot wear light colored clothing due to severe diarrhea and constant urine leakage "(of which I had a bladder stimulator implanted to help somewhat at my own cost)[.]"  The questions raised here are whether the Veteran's bladder stimulator implant is a qualifying prosthetic appliance; and (if it is a qualifying prosthetic appliance) whether the use of it tended to wear or tear the Veteran's clothing.

Further the Veteran has asserted (essentially) that she has a skin disorder.  In a December 2010 statement she described it to be "like a diaper rash due to fecal matter on the skin[.]"  In her March 2012 application for clothing allowance she noted "Fecal matter, urine - creams, zin[c] oxide - lack of bowel & bladder control - stains & permanently damages clothing below waist."  In a March 2013 statement, the Veteran's representative noted "The Veteran filed a claim for the Clothing Allowance that was received on March 26, 2012.  The claim stated that fecal matter, urine and creams used for control of rash due to them permanently damaged her clothing."  The Veteran claims she uses zinc oxide (for a skin rash that is due to her service-connected disability), which is not in the Veteran's record as prescribed by a physician for a skin condition.  However, on August 2010 VA primary care note, it was noted that the Veteran continued with diarrhea and used Imodium tablets and zinc oxide, as occasion required.  The VAMC noted that the medication the Veteran had on record was Lidocaine (used topically at bedtime per prescription instructions), not zinc oxide.  It is not specified in the record that Lidocaine was prescribed for use by the Veteran for a skin condition due to her service-connected bowel or bladder disability.  While the VAMC Prosthetics Chief consulted with the Pharmacy Chief about Lidocaine staining or causing irreparable damage to clothing there was no similar discussion regarding zinc oxide, which it appears the Veteran was actually using for skin irritation due to her service-connected bladder/bowel disability.  The Board acknowledges that zinc oxide is not in the record as a prescribed medication, but described as an over-the-counter medication therein; however in August 2010 the Veteran's primary care physician noted the continued use of zinc oxide by the Veteran, related to her bowel disability.  On remand the VAMC should consult with the Chief of Pharmacy on whether the Veteran's use of zinc oxide caused or causes irreparable damage to her outer garments.

In the instant case, the Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for her to be found eligible for a clothing allowance, a certification is needed from the Under Secretary or a designee that a qualifying prosthetic appliance (bladder stimulator implant) tends to wear or tear the Veteran's clothing, or that because the Veteran used medication prescribed by a physician, prescribed for a skin condition, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  The record does not show that a certification in this matter has been issued.

Under these circumstances, the Board finds that the case must be REMANDED for the following action:

1.  The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).  (Notably the Veteran's 2012 application for clothing allowance was adjudicated on a "well-grounded" basis and found "not well grounded"). 

2.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether the bladder stimulator implant used by the Veteran to assist with her incontinence is a qualifying prosthetic appliance, which tends to wear or tear clothing, or any medication (specifically zinc oxide) used by the Veteran to treat a skin disorder, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.  

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


